               Case 2:19-cv-03326-KSM Document 76 Filed 07/16/20 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    AUDRA MCCOWAN, et al.,                                                 CIVIL ACTION

            Plaintiffs,
                                                                           NO. 2:19-cv-03326-KSM
            v.

    CITY OF PHILADELPHIA, et al.,

             Defendants.


                                                        ORDER

           AND NOW, this 16th day of July, 2020, having considered Defendants’ Motion to Compel

Discovery Responses (Doc. No. 69), Plaintiffs’ response thereto (Doc. No. 70), Plaintiffs’ Motion

to Compel Deposition Testimony (Doc. No. 71), and the parties’ status reports pursuant to the

Court’s Order (Doc. No. 73)1, it is ORDERED as follows:

           •     Plaintiffs having produced the discovery responses at issue in Defendants’ Motion to

                 Compel Discovery Responses (Doc. No. 69), and the parties having reached an

                 agreement during a meet and confer, Defendants’ Motion (Doc. No. 69) is DENIED

                 AS MOOT.2

           •     Plaintiffs’ request for sanctions against Defendants (Doc. No. 71) is DENIED.3

           •     Having denied Plaintiffs’ request for sanctions in Plaintiffs’ Motion to Compel

                 Deposition Testimony (Doc. No. 71), and the parties having reached an agreement


1
    Plaintiffs filed their status report (Doc. No. 75) and Defendants emailed their status report to Chambers.
2
  In their report to the Court pursuant to the Court’s order (Doc. No. 73), Defendants noted that they are withdrawing
their motion (Doc. No. 69).
3
 The Court notes that Plaintiffs were late in providing their discovery responses to Defendants earlier this month,
and Defendants granted Plaintiffs a courtesy extension for Plaintiffs to provide their responses. Plaintiffs’ request for
sanctions here is thus questionable to say the least.
      Case 2:19-cv-03326-KSM Document 76 Filed 07/16/20 Page 2 of 2




        regarding the disputed depositions in Plaintiffs’ motion, Plaintiffs’ motion (Doc. No.

        71) is DENIED AS MOOT.

IT IS SO ORDERED.

                                                        /s/ Karen Spencer Marston
                                                        KAREN SPENCER MARSTON, J.
